DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 4-6, and 10-11 have been amended, claims 15 and 16 have been added, and claims 1-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 11 recite the limitation “a midsole”. It is not clear if the midsole is the same as the base previously recited, or a distinct element. For purposes of examination it appears that the base and the midsole are the same element (see specification: paragraph 0039).
Claim 6 recites the limitation “a midsole”. It is not clear if the midsole is the same as the sole structure previously recited, or a distinct element. For purposes of examination it appears that the sole structure and the midsole are the same element (see specification: paragraph 0039, 0044, 0046).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 638,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beers et al. (US 2018/0110292), herein Beers.
Regarding claim 5, Beers discloses a rapid-entry shoe comprising: a sole structure (sole structure 32 and base 2622); and a heel portion comprising a lattice structure (slats 2781, 3083, 3085), wherein the lattice structure is comprised of a plurality of interconnected ribs (slats), wherein the plurality of interconnected ribs defines a plurality of apertures (spaces between slats), wherein the lattice structure has an open position (loaded position) in which an opening of the rapid-entry shoe is expanded to facilitate reception of a foot of an individual donning the rapid-entry shoe, and wherein the lattice structure has a closed position (unloaded position) in which the opening is unexpanded to retain the foot within the rapid-entry shoe; wherein the lattice structure is not in contact with the sole structure continuously along the lower edge of the lattice structure (as seen in Fig. 73, the slats are spaced apart from the base 2622 along portions); wherein in the open position the lattice structure is compressed downward toward the sole structure of the rapid-entry shoe such that at least a portion of the plurality of apertures are collapsed; wherein in the closed position the lattice structure is expanded such that at least a portion of the plurality of apertures are un-collapsed; and wherein the lattice structure biases the rapid-entry shoe toward the closed position (paragraph 0252; Fig. 73).
Regarding claim 6, Beers discloses that a bottom rear portion of the compressible lattice structure comprises a lattice relief and a top rear portion of a midsole or an outsole comprises a midsole relief to accommodate collapse of the compressible lattice structure or an upper therein (as seen in Fig. 73 below).
	
    PNG
    media_image1.png
    457
    515
    media_image1.png
    Greyscale

Regarding claim 7, Beers discloses that the plurality of apertures are open, pass- through holes (Fig. 73).
Regarding claim 8, Beers discloses that the lattice structure is integrated within an upper rear portion (upper 38) of the rapid-entry shoe (paragraph 0224).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers, as applied to claim 5.
Regarding claim 9, Beers does not disclose the specific attachment of lattice structure 3010 (embodiment of Fig. 73) to the upper. However, the embodiment of Fig. 54-56 teaches a relationship between the upper and the heel spring device. An upper of the rapid-entry shoe comprises a recess bounded by a step (formed by the collar) within which to receive the compressible lattice structure such that the intersection between an outer surface of the compressible lattice structure and the upper of the rapid-entry shoe is substantially flush (as seen in Fig. 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the lattice structure of Fig. 73 into an upper having a recess bounded by a step, as taught in the embodiment of Fig. 54-56, in order to provide a secure attachment of the heel lattice structure to the upper.
Regarding claim 10, Beers discloses a rapid-entry shoe comprising: a base (sole structure 32 and base 2622); and a heel portion comprising a lattice structure (heel spring device 3010), wherein the lattice structure is comprised of a plurality of interconnected ribs (slats), wherein the plurality of interconnected ribs defines a plurality of apertures (spaces between slats), wherein the lattice structure has an open position (loaded position) in which an opening of the rapid-entry shoe is expanded to facilitate reception of a foot of an individual donning the rapid-entry shoe, and wherein the lattice structure has a closed position (unloaded position) in which the opening is unexpanded to retain the foot within the rapid-entry shoe; wherein in the open position the lattice structure is compressed downward toward the base of the rapid-entry shoe such that at least a portion of the plurality of apertures are collapsed; wherein in the closed position the lattice structure is expanded such that at least a portion of the plurality of apertures are un-collapsed; and wherein the lattice structure biases the rapid-entry shoe toward the closed position (paragraph 0252; Fig. 73).
The embodiment of Fig. 73 does not specifically show that the lattice structure has a lower flange extending underneath a footbed of the shoe. However, the embodiment of Fig. 85-90 teaches attaching the heel spring device to the sole with a lower flange (flange 3221), the lower flange extending from a lower edge of the lattice structure and underneath a footbed (inner sole layer 3345) of the shoe (paragraphs 0273-0274; Fig. 85-87). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lower flange, as taught by Fig. 85-90, to the lattice structure of Fig. 73, as this would be a simple substitution of one attachment mechanism for another, with the predictable result of providing a secure connection between the lattice structure and the sole structure.
Regarding claim 11, Beers discloses that a bottom rear portion of the compressible lattice structure comprises a lattice relief and a top rear portion of a midsole or an outsole comprises a midsole relief to accommodate collapse of the compressible lattice structure or an upper therein (as seen in Fig. 73 above).
Regarding claim 12, Beers discloses that the plurality of apertures are open, pass- through holes (Fig. 73).
Regarding claim 13, Beers discloses that the lattice structure is integrated within an upper rear portion (upper 38) of the rapid-entry shoe (paragraph 0224).
Regarding claim 14, Beers does not disclose the specific attachment of lattice structure 3010 (embodiment of Fig. 73) to the upper. However, the embodiment of Fig. 54-56 teaches a relationship between the upper and the heel spring device. An upper of the rapid-entry shoe comprises a recess bounded by a step (formed by the collar) within which to receive the compressible lattice structure such that the intersection between an outer surface of the compressible lattice structure and the upper of the rapid-entry shoe is substantially flush (as seen in Fig. 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the lattice structure of Fig. 73 into an upper having a recess bounded by a step, as taught in the embodiment of Fig. 54-56, in order to provide a secure attachment of the heel lattice structure to the upper.

Claims 1-4 and 15-16 are free from art rejections but are subject to a double patenting rejection.
	
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Applicant argues that the amendment to claims 4-9 and 11 overcome the 35 USC 112(b) rejection. However, the amendments to claims 4 and 11 fail to clarify if the base and the midsole are the same element or distinct elements. 
Applicant argues that the prior art does not disclose “a bottom rear portion of the compressible lattice structure comprises a lattice relief and a top rear portion of a midsole or an outsole comprises a midsole relief to accommodate collapse of the compressible lattice structure or an upper therein.” However, Beers does disclose the lattice relief and midsole relief, as clearly seen in annotated Fig. 73 above.
Applicant argues that no discontinuity is disclosed in Beers, as the entirety of base 2622 would be coupled to the sole structure. However, the base 2622 is not part of the lattice structure as rejected. Only the slats  2781, 3083, 3085 make up the lattice structure. Fig. 73 of Beers clearly shows that the lattice structure is not in contact with the sole structure continuously along the lower edge. 
Applicant argues that a lower flange is not disclosed in Beers. However, Beers clearly teaches a lower flange disposed underneath a footbed, as discussed in the rejection of claim 10 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732